
	
		II
		110th CONGRESS
		1st Session
		S. 2132
		IN THE SENATE OF THE UNITED STATES
		
			October 3, 2007
			Mr. Reid (for
			 Mr. Obama (for himself,
			 Mr. Schumer, Mr. Whitehouse, Mr.
			 Kerry, Mrs. Clinton, and
			 Mr. Durbin)) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To prohibit the introduction or delivery for introduction
		  into interstate commerce of children's products that contain lead, and for
		  other purposes.
	
	
		1.Ban on children’s products
			 that contain lead
			(a)In
			 generalBeginning on the date
			 that is 30 days after the date of the enactment of this Act, any children’s
			 product that contains more than the amount of lead set forth in subsection (b)
			 shall be treated as a banned hazardous substance under the Federal Hazardous
			 Substances Act (15 U.S.C. 1261 et seq.) and the prohibitions contained in
			 section 4 of such Act shall apply.
			(b)Standard for
			 amount of leadThe amount of lead set forth in this subsection
			 is—
				(1)600 parts per
			 million lead for any part of a product, effective 30 days after the date of the
			 enactment of this Act;
				(2)250 parts per
			 million lead for any part of a product, effective 1 year after the date of the
			 enactment of this Act; and
				(3)100 parts per
			 million lead for any part of a product, effective 2 years after the date of the
			 enactment of this Act.
				(c)Commission
			 authority To revise the standard
				(1)More stringent
			 standardThe Consumer Product Safety Commission may revise the
			 standard set forth in subsection (b) to any amount of lead that is lower than
			 the level set forth in such subsection if the Commission determines such lower
			 amount is feasible to achieve.
				(2)Mandatory
			 reviewAfter the date that is 5 years after the date of the
			 enactment of this Act, the Consumer Product Safety Commission shall, based on
			 the best available scientific and technical information, review and revise the
			 standard then effective to require the lowest amount of lead that the
			 Commission determines is feasible to achieve.
				(d)Certain
			 Electronic Devices
				(1)Alternate
			 standardIf the Consumer Product Safety Commission determines
			 that it is not feasible for certain children’s products that are electronic
			 devices to attain the standard set forth in subsection (b) or (c), such
			 products shall be equipped with a child-resistant cover or casing that limits
			 exposure of, and accessibility to, the parts of the product containing such
			 amounts of lead.
				(2)Treatment as
			 consumer product safety ruleThe requirement of paragraph (1)
			 shall be considered to be a consumer product safety rule issued by the Consumer
			 Product Safety Commission under section 9 of the Consumer Product Safety Act
			 (15 U.S.C. 2058). The Commission may establish a schedule by which such
			 electronic devices shall be in full compliance with the requirement of
			 paragraph (1).
				(e)Definition of
			 children’s productIn this section, the term children’s
			 product means any consumer product marketed for use by children under
			 age 6, or whose substantial use by children under age 6 is foreseeable.
			(f)No preemption of
			 more protective State lawsNothing in this Act preempts any law or
			 ordinance of a State or political subdivision of a State containing a standard
			 for lead in children’s products that provides equal or greater protection to
			 consumers.
			
